NO. 12-14-00091-CR

                               IN THE COURT OF APPEALS

                  TWELFTH COURT OF APPEALS DISTRICT

                                             TYLER, TEXAS

KIMBERLY COLETTE WILSON,                                    §   APPEAL FROM THE
APPELLANT

V.                                                          §   COUNTY COURT AT LAW NO. 2

THE STATE OF TEXAS,
APPELLEE                                                    §   SMITH COUNTY, TEXAS

                                         MEMORANDUM OPINION
                                             PER CURIAM
         Appellant has filed a motion to dismiss this appeal. The motion is signed by Appellant
and her counsel. No decision has been delivered in this appeal. Accordingly, Appellant’s
motion to dismiss is granted, and the appeal is dismissed. See TEX. R. APP. P. 42.2(a).
Opinion delivered April 30, 2014.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                              (DO NOT PUBLISH)
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                                      A
                                                      P
                                                      R
                                                      IL3
                                                        0,201
                                                            4


                                          NO. 12-14-00091-CR


                                                   K
                                                   IM
                                                    B
                                                    E
                                                    R
                                                    Y
                                                    LC
                                                     O
                                                     E
                                                     L
                                                     TE
                                                      W
                                                      IL
                                                       S
                                                       O
                                                       N
                                                       ,
                                                 Appellant
                                                    V.
                                                    H
                                                    T
                                                    E
                                                    S
                                                    A
                                                    TT
                                                     E
                                                     O
                                                     FT
                                                      E
                                                      X
                                                      AS
                                                       ,
                                                 Appellee


                            Appeal from the County Court at Law No 2
                        of Smith County, Texas (Tr.Ct.No. 002-81950-12)


                    THIS CAUSE came on to be heard on the motion of the Appellant to dismiss
the appeal herein, and the same being considered, it is hereby ORDERED, ADJUDGED and
DECREED by this Court that the motion to dismiss be granted and the appeal be dismissed, and
that the decision be certified to the court below for observance.

                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Griffith, and Hoyle, J.